DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to communications filed on 09/13/2021.
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-12 are allowable.
The independent claims 1, 12, and 18 present in the claims set filed on 09/13/2021 and recite the specific operations of the invention as directed to storing and reporting user activities within a computing environment For example, bitsets (e.g., compressed and/or uncompressed bitsets) can be used to store activities (e.g., where each activity is a bit in the bitset in chronological order), and “appending one or more bits to the obtained set of compressed bitsets to generate a revised set of compressed bitsets, wherein the one or more bits appended are bits that represent the new activity 
The closest prior art found in the searches are Urano et al. (US Patent 8,996,227), Bayen et al. (US2015/0142953), Sally et al. (US Patent 7,353,235), and Pederson et al. (US2013/0018856) as cited in the previous rejections.  	More particularly, Urano as recited in the previous rejections generally teaches a method involves retrieving activity information about a user interaction with a social network. The activity information is stored in an activity database. The activity information is encoded to produce encoded information at the backend server. The encoded information is sent to a front-end server. The encoded information is decoded at the front-end server to produce data and the activity type. The activity type is used to determine a custom template. The data and the activity type are provided for rendering of the activity information based on the custom template.
Bayen as cited in the previous rejections generally teaches a method that involves receiving a bit array from a device, where each bit value in the bit array indicates whether a user initiated event relating to interaction with a website. Data regarding a start time associated with the bit array is received by a computer system, where each bit value in the bit array is associated with a time increment after the start time. A time interval of user attention directed at the website is determined based on the 
Sally disclosed a technique for organizing a plurality of content items. The technique comprises assigning to each content item a content item array or bit string, wherein each unique ordinal or bit position indicates a characteristic of the content item. The content items may be filtered by applying a content filter including at least one filter rule concerning at least one characteristic of each content item. A user preference bit string is used to indicate a user preference for one or more characteristics of the content items. The user preference bit string may be compared to each content item bit string to determine relevance a content item, and to order the content items according to the user's preferences. The content items may be cached using a cache key generated from the user preference bit string.
Pedersen, as pertinent art in the last Office action teaches generally relates to compression of values and bitmaps, and methods thereof. Such methods are configured for operating on a computer system having a word length architecture of length WL and are based on the observation that not all the bits used for the run-length counter--i.e., the fill length field (FL). Contrarily to other compression schemes (e.g., WAH), said methods may assign the unused bits to one or more position list fields (PL, PL.sub.1, PL.sub.2, PL.sub.s), thus boosting the compression ratio. Moreover, the total length (in terms of number of bits) of the uncompressed data--comprising values or bitmaps--may be stored just once, preferably at the beginning of the compression, thus dramatically diminishing the storage requirements for the compression scheme, since it 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claim the respective independent claims as noted above, in combination and conjunction with all of the other specific limitations recited in those independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claim 1, 12, and 18 are allowable.
Dependent claims 2-11, 13-17, and 19-21 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday - Friday 8:30AM to 4:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156